Citation Nr: 0925170	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  99-10 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Appellant served in the Army National Guard from January 
1972 to April 1993, with a verified period of active duty for 
training (ACDUTRA) from May 1972 to December 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which found that new and material evidence 
had not been received to reopen a previously denied claim of 
service connection for a low back disorder.

The Appellant provided testimony at a hearing before the 
undersigned Veterans Law Judge in July 2002.  A transcript of 
this hearing has been associated with the Appellant's VA 
claims folder.

In October 2002, the Board found that new and material 
evidence had been received to reopen the Appellant's claim of 
service connection for a back disorder.  The Board also found 
that additional development was required with respect to the 
underlying service connection claim, and noted that it was 
undertaking this development pursuant to the authority 
granted by 67 Fed. Reg. 3,099, 3,104 (which was subsequently 
codified at 38 C.F.R. § 19.9(a)(2)).  However, as noted by 
the Board in an October 2003 remand, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated 38 C.F.R. § 19.9(a)(2) in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Board further stated that in light of 
this decision and other policy considerations, all evidence 
development was to be conducted at the RO level.  
Accordingly, the case was remanded to complete such 
development to include a VA medical examination which 
addressed the etiology of the claimed back disorder.

In December 2007, the Board denied the Appellant's claim, and 
the Appellant appealed that decision to the United States 
Court of Appeals for Veterans Claims (Court).  By a January 
2009 Order, the Court, pursuant to a joint motion, vacated 
the Board's December 2007 decision in this case, and remanded 
the matter for compliance with the instructions of the joint 
motion.

For the reasons stated below, the Board concludes that 
additional development is required to comply with the 
instructions of the joint motion.  Accordingly, the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Appellant if further 
action is required on his part.


REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  In this case, a remand is required in 
order to comply with these duties.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Active service includes any period of ACDUTRA during 
which the individual was disabled from a disease or an injury 
incurred in the line of duty, or a period of inactive duty 
training during which the veteran was disabled from an injury 
incurred in the line of duty or from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in 
the Armed Forces performed by the Reserves for training 
purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  
Inactive duty training includes duty, other than full-time 
duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Appellant essentially contends that he developed a 
chronic low back disorder as a result of his military service 
in the National Guard.  He has contended, to include at the 
July 2002 hearing, that he injured his back in 1972 when he 
and three other soldiers were lifting a diesel generator up 
into the back of a truck, and that he has had continuous back 
problems since that injury.

The Board acknowledges that the Appellant's service treatment 
records confirm he was treated for complaints of low back 
pain.  For example, individual sick slips dated from July 9 
to 11, 1974, note he was treated for lower back pain.  
Subsequent individual sick slips dated in February 1987 and 
July 1991 also note complaints of back pain.  In addition, 
treatment records dated in February 1987 note that the 
Appellant hurt his back after leaning over to pick something 
up; that he had a previous history of back problem; and that 
he was assessed with back strain.  Subsequent records dated 
in July 1991 also note that he complained of a sciatic nerve 
problem which he reported had existed since childhood.  
Assessment was acute exacerbation of chronic back pain.  
Nevertheless, service examinations conducted in January 1972, 
January 1980, March 1984, February 1988, and January 1992, 
consistently evaluated his spine as normal.

Post-service medical records also reflect treatment for low 
back problems.  For example, a December 1994 VA 
hospitalization report shows a diagnosis of acute lumbar 
radiculitis.  Among other things, it was noted that he had a 
history of a considerable amount of mild problems in the 
past, not as severe.  In addition, the November 2004 VA spine 
examination noted that MRI testing conducted in 2003 showed a 
moderate sized disc herniation at L4-5 with compression 
against the thecal sac; and focal moderate spinal stenosis; 
as well as bilateral facet hypertrophy and disc degeneration 
at L5-S1.  Additional diagnoses at this examination included 
spinal scoliosis.  The subsequent March 2007 VA spine 
examination included diagnoses of lumbar spine degenerative 
disc disease by MRI testing recently with disc bulging from 
L4-5 and L5-S1 and a disc osteophyte complex at L3-4; 
moderate spinal stenosis noted at L4-5 by recent MRI; chronic 
lumbar pain complaints with radicular leg pain at times; and 
lumbar strain, more on the left side by exam.

The Board further notes that at the time of a November 2004 
VA spine examination, the physician, following review of 
"pertinent portions of the C-file and electronic record," 
opined that "it is at least as likely as not that the 
currently diagnosed back problems, predominantly the 
arthritic changes which have developed into stenosis problems 
are at least as likely as not related to the veteran's period 
of service."  However, at the subsequent March 2007 VA 
examination the physician revised his opinion to state that 
the issue could not be resolved without resorting to mere 
speculation.  The examiner provided a detailed rationale in 
support of this opinion which included references to 
pertinent records detailing the Appellant's treatment for 
back problems.

In December 2007, the Board denied the Appellant's claim, 
citing, in part, to the conclusions of the March 2007 VA 
examination.  The Board stated that it could not ignore the 
fact that the March 2007 opinion was from the same VA 
examiner as in November 2004, who acknowledged that he was 
revising his prior opinion.  In other words, the examiner 
made it clear that he found his prior opinion to have been in 
error, and that his final conclusion was his March 2007 
opinion.  The Board noted caselaw which held that service 
connection may not be based on a resort to pure speculation 
or even remote possibility, and concluded that the 
preponderance of the evidence was against the claim.

The joint motion which was the basis for the January 2009 
Court Order contended that the Board did not provide adequate 
reasons and bases as to why greater probative weight was 
given to the March 2007 opinion than the November 2004 VA 
medical opinion.  Although it was acknowledged that a VA 
examiner may change his opinion after reviewing the relevant 
evidence, the joint motion contended that it was unclear how 
an admittedly speculative non-opinion was more probative than 
the previous November 2004 favorable conclusion.  Further, 
the joint motion stated that because VA undertook to obtain 
another medical examination, the Board should provide 
adequate reasons and bases as to whether the March 2007 VA 
examination was an adequate medical opinion that did not 
frustrate judicial review, and cited to Barr v. Nicholson, 21 
Vet. App. 303, 313 (2007) ("once the Secretary undertakes 
the effort to provide an examination when developing a 
service-connection claim, even is not statutorily obligated 
to do so, he must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be 
provided.").

As already stated, the Board cannot ignore the fact that the 
VA examiner's ultimate conclusion was the one expressed in 
the March 2007 opinion, and not his prior opinion of November 
2004.  However, the joint motion makes it clear that this 
opinion has been deemed to be inadequate for resolution of 
this appeal.  Consequently, the Board concludes that a new 
medical opinion should be obtained from a different clinician 
as to the etiology of the Appellant's current back disorder.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When 
the medical evidence of record is insufficient, in the 
opinion of the Board, or of doubtful weight or credibility, 
the Board must supplement the record by seeking an advisory 
opinion, ordering a medical examination, or citing recognized 
medical treatises that clearly support its ultimate 
conclusions.).  Therefore, a remand is required to provide 
the Appellant with a new examination.  

Since the Board has determined that a new examination is 
necessary in the instant case, the Appellant is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 address the consequences of a claimant's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

The Board also observes that the notice provided to the 
Appellant with respect to this claim did not include 
information regarding disability rating(s) and effective 
date(s) as mandated by the Court's holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Although the Board found 
in the December 2007 decision that the Appellant had not been 
prejudiced by this lack of notification, since a remand is 
already required in the instant case the Board concludes that 
he should be provided with such notification.

Accordingly, the case is REMANDED for the following action:

1.  Please send the Appellant corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined by the case of 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  Please obtain the names and addresses 
of all medical care providers who have 
treated the Appellant for his back 
disorder since March 2007.  After 
securing any necessary release, obtain 
those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
Appellant should be afforded an 
examination to address the etiology of 
his current low back disorder.  The 
examiner must be a different clinician 
from the one who conducted the November 
2004 and March 2007 VA examinations.

The claims folder should be made 
available to the examiner for review of 
pertinent documents therein in connection 
with the examination; the examiner must 
indicate that the claims folder was 
reviewed.

Following examination of the Appellant, 
the examiner must express an opinion as 
to whether it is at least as likely as 
not (50 percent or greater likelihood) 
that the Appellant's current back 
disorder is causally related to his 
service with the Army National Guard, to 
include the back problems noted in the 
service treatment records.

A complete rationale for any opinion 
expressed should be provided.  The 
examiner should reconcile his/her 
opinion(s) with any contrary evidence of 
record, to the extent possible.

4.  Thereafter, please review the claims 
folder to ensure that the foregoing 
requested development has been completed.  
In particular, review the examination 
report to ensure that it is responsive to 
and in compliance with the directives of 
this remand and, if not, implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  

If the benefit requested on appeal is not granted to the 
Appellant's satisfaction, the Appellant and his 
representative should be furnished a Supplemental Statement 
of the Case (SSOC), which addresses all of the evidence 
obtained after the issuance of the last SSOC in May 2006, and 
provided an opportunity to respond.  The case should then be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

